Citation Nr: 0522206	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD), prior to October 22, 
2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD, from October 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2001, the RO denied the 
veteran's claim for service connection for PTSD.  Based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in February 
2001, the RO, in an April 2002 rating decision, granted 
service connection for PTSD, and assigned a noncompensable 
evaluation, effective September 22, 2000.  The veteran 
disagreed with the assigned rating.  Following the receipt of 
additional evidence, the RO, in a July 2003 rating action, 
increased the rating assigned for PTSD to 10 percent, 
effective October 22, 2002.  

The Board notes that a statement of the case issued in April 
2002 addressed the issues of service connection for a low 
back disability, tinnitus and endometriosis.  The veteran did 
not file a substantive appeal with respect to the claim for 
service connection for endometriosis.  In addition, the Board 
points out that service connection for tinnitus was granted 
by the RO in a November 2003 rating action.  Finally, in a 
statement dated in June 2005, the veteran withdrew her claim 
for service connection for a low back disability.  
Accordingly, this decision is limited to the issues set forth 
on the previous page.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in June 2005.  Since this matter has not been 
adjudicated or developed for appeal, it is referred to the RO 
for appropriate action.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD, effective October 22, 2002, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to October 22, 2002, the veteran's PTSD was manifested 
by panic attacks, sleep disturbance and depression, and 
resulted in no more than mild impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for PTSD.  
As adequate VCAA notice had been provided as to that issue by 
VA letters issued in October 2000, December 2000 and August 
2001, VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
increased initial rating issue.  VAOPGCPREC 8-2003.

In any event, the Board notes that by letter dated in 
November 2002, the veteran was provided VCAA notice with 
respect to her claim for an increased rating for PTSD.  The 
VA letter issued in November 2002 apprised the appellant of 
the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
issues on appeal were initially adjudicated prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains post 
service VA and private medical records, to include reports of 
VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Service connection has been established for PTSD effective 
from September 22, 2000.

A VA psychiatric examination was conducted in February 2001.  
The veteran reported having recurrent thoughts of an in-
service incident.  She stated that she was nervous and tense.  
She related that she became very depressed when reading about 
veterans and their problems.  It was noted that she was a 
working full-time, and was a doctoral candidate at a 
university.  An examination disclosed that the veteran's 
thinking was clear.  She did not have delusions or 
hallucinations, or suicidal or homicidal ideation.  Her 
behavior was appropriate and she was oriented in all spheres.  
She maintained her personal hygiene.  Her memory was good.  
She had some obsessive patterns due to her training as a 
biologist.  Her speech was relevant.  It was indicated that 
she had panic attacks.  The veteran reported that she became 
depressed and had to call in sick.  It was noted that she had 
lost more than two weeks in the previous year.  She stated 
that she controlled her impulses.  She had interrupted sleep.  
The examiner also noted that the veteran had recurrent 
thoughts of an in-service incident and that she avoided 
situations that would evoke these traumatic thoughts.  The 
veteran also described having exaggerated startle responses.  
The pertinent diagnoses were depression and PTSD.  The Global 
Assessment of Functioning score was 90.

VA outpatient treatment records from 2002 have been 
associated with the claims folder.  It was noted on June 17, 
2002 that the veteran was working.  She stated that she had 
intrusive thoughts of traumatic events, nightmares, active 
dreams, feelings of estrangement from others, anxiety and 
depression.  It was indicated that she was experiencing 
difficulty at work due to loss of restful sleep.  The 
assessment was that the veteran seemed fairly stable, and was 
experiencing a mild to moderate exacerbation of her PTSD 
symptoms.  The examiner asserted that the veteran did not 
seem suicidal or homicidal.  It was also indicated that the 
veteran was having problems with interpersonal relationships 
due to sleep disturbance.  The veteran was seen for 
counseling one week later.  She asserted that she had left 
one job due to perceptions of discrimination, which included 
being passed over for a promotion seven times.  The examiner 
indicated that the stress of the situation seemed to have 
triggered intrusive memories of her in-service stressors.  
She also stated that the recent terrorist attacks, and the 
extensive coverage thereof, had exacerbated her symptoms.  
The assessment was that the veteran seemed stable and was 
high functioning.  The examiner commented that the veteran's 
symptoms of PTSD were mild, but were affecting her overall 
functioning.  

VA outpatient treatment records also reveal that the veteran 
was seen for counseling in July 2002.  She was neatly 
dressed, but exhibited mild anxiety.  The examiner related 
that the veteran had difficulty with trust and reported a 
continuation of sleep problems and intrusive thoughts.  The 
examiner described the veteran as oriented times four.  She 
stated that the veteran seemed stable.  The examiner added 
that the veteran's symptoms of anxiety, sleep disturbance and 
intrusive thoughts seemed to have been triggered due to 
conflict with the RO, and the stress of her impending 
marriage.  She had mild impairment to daily functioning.  The 
veteran was again seen two weeks later and was neatly 
dressed.  Mild anxiety was reported.  It was stated that she 
did not seem to be able to establish effective relationships 
with men, and the veteran felt that they saw her as a threat.  
Mild anxiety and depression were reported.  The examiner 
commented that the increased level of stress seemed to be 
related to her job at the RO and her harassment by employees.  
It was noted in October 2002 that the veteran was employed on 
a full-time basis.  The examiner related that she had been 
seen on four occasions for individual counseling due to 
exacerbation of her PTSD symptoms due to current employment 
problems.  The veteran had apparently dropped counseling.  

A report from a Vet Center dated in July 2002 shows that the 
veteran complained of nightmares and disturbed sleep.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The veteran asserts that a compensable evaluation is 
warranted for her PTSD prior to October 22, 2002.  In this 
regard, the Board points out that at the time of the initial 
VA examination conducted in February 2001, the veteran was 
employed on a full-time basis and was also pursuing a post-
graduate degree.  The Board observes that the examiner 
assigned a Global Assessment of Functioning score of 90.  
However, the Board also notes that she reportedly had panic 
attacks, as well as sleep disturbance and recurrent thoughts 
of the in-service incident.  In addition, the veteran also 
stated that she missed two weeks of work, apparently due to 
her depression.  

Similarly, the VA outpatient treatment records dated in 2002 
demonstrate that the veteran's PTSD has resulted in some 
functional impairment.  In this regard, the Board emphasizes 
that the veteran was seen on several occasions for counseling 
and the entries reflect that the veteran was exhibited 
symptoms of anxiety, intrusive thoughts and sleep 
disturbance.  It is significant to point out that when the 
veteran was seen in June 2002, the examiner concluded that 
the veteran had sustained a mild to moderate exacerbation of 
her PTSD symptoms.  However, the examiner commented that the 
veteran's symptoms of PTSD affecting her overall functioning 
were mild.  Accordingly, these findings support a 10 percent 
evaluation, effective from September 22, 2000, the effective 
date of her award of service connection for PTSD.  

There is no basis, however, for a rating in excess of 10 
percent prior to October 22, 2002.  The record does not 
establish that the veteran's symptoms are more than mild.  


ORDER

A 10 percent evaluation for PTSD is granted, effective 
September 22, 2000, subject to the applicable law and 
regulations governing the award of monetary benefits.  


REMAND

The veteran also asserts that a rating in excess of 10 
percent is warranted from October 22, 2002.  The Board notes 
that during the hearing before the undersigned in June 2005, 
the veteran testified that she was receiving treatment for 
PTSD at the VA medical center in Louisville, Kentucky.  
Records of such treatment subsequent to October 2002 have not 
been associated with the claims folder.  The Board also notes 
that the veteran was admitted to a private hospital in 
January 2005.  It was indicated that she had had several 
months of increased anxiety and panic attacks for which she 
was prescribed medication that she never took.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for PTSD since October 
2002.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of her PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


